DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9-15 have been cancelled.


Status of Claims
2.    This Office Action is in response to the application filed on 12/06/2019. Claims 1-14 and 16-19 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-8, 17, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2015/0334011 A1) in view of Ernstrom et al. (US 2014/0369186 A1)
          
For claims 5, 17, and 19 Zheng teaches a method of generating a forwarding entry (see Fig. 2 “generating forwarding entries”), comprising: 
generating, by a first Distributed Resilient Network Interconnect (DR) member device in a DR device, a first synchronous message carrying address information of a host and an identifier of an aggregation port according to an Address Resolution Protocol (ARP) packet received from the host, wherein the DR device further comprises at least one second DR member device, and the first DR member device and the second DR member device are connected with the host via the aggregation port (see paragraphs 8, 22-23, 28, 31, “user device (host) MAC address and virtual port determination based on the ARP”, paragraphs 18, and 44 “port is an aggregated port); and 
 Zheng does not explicitly teach synchronous message and sending, by the first DR member device, the first synchronous message to a remote device connected with the DR device.  
However, Ernstrom teaches exchanging control (synchronous) messages for traffic rerouting upon MC-LAG failure condition (see paragraphs 4, 75, 83). In addition, Ernstrom teaches updated (synchronized) routing table which include resolved addresses (see Fig. 8 “step 6, Fig. 9A, Fig. 9B). In addition, Ernstrom teaches Multi-Chassis LAG 660 (Distributed Resilient Network Interconnect) in Fig. 8.
Ernstrom in the traffic interconnection between virtual devices system of Zheng in order to reroute traffic upon MC-LAG failure condition (see Ernstrom: paragraph 4). 

          For claim 6 Zheng in view of Ernstrom teaches the method, further comprising: 
generating, by the first DR member device, a third forwarding entry corresponding to the host according to the ARP packet, wherein the third forwarding entry comprises the address information of the host and the identifier of the aggregation port (see Fig. 2 “generating forwarding entries”).  

          For claim 7 Zheng in view of Ernstrom teaches the method, further comprising: 
sending, by the first DR member device, a first inter-member synchronous message to the second DR member device according to the ARP packet, 
wherein the first inter-member synchronous message carries the address information of the host, the identifier of the aggregation port and a network identifier ( see paragraph 29 “exchanging VLAN tag (sync)” paragraph 45 “adding virtual port into pre-defined VLAN”, and as discussed in claim 5), and 
the network identifier comprises at least one of a Virtual eXtensible Local Area Network (VXLAN) identifier and a Virtual Local Area Network (VLAN) identifier (see Zheng: paragraph 20 “pre-defined VLAN”).  

          For claim 8 Zheng in view of Ernstrom teaches the method, further comprising: 
analyzing, by the first DR member device, the address information of the host, the identifier of the aggregation port and a network identifier from a second inter-member synchronous message after the first DR member device receives the second inter-member synchronous message from the second DR member device, wherein the network identifier comprises at least one of a Virtual eXtensible Local Area Network (VXLAN) identifier and a Virtual Local Area Network (VLAN) identifier (as discussed in claim 4); and 
generating, by the first DR member device, a fourth forwarding entry, wherein the fourth forwarding entry comprises the address information of the host, the identifier of the aggregation port and the network identifier (see Fig. 2 “generating forwarding entries”).  

Allowable Subject Matter
5.	Claims 1-4, 16, and 18 are allowed.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415